TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      444444444444444
                                      NO. 03-06-00209-CV
                                      444444444444444


                                    In re Samuel T. Jackson




                      ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


                Relator Samuel T. Jackson filed this petition for writ of mandamus and an emergency

motion to stay disqualification. We deny the petition for writ of mandamus and overrule the motion

to stay disqualification.




                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Filed: April 14, 2006